PURCHASE REQUISITION/PURCHASE ORDER

 

LOGO [g60654img001.jpg]   Buyer / Bill To:           Requisition No.       Date
   

Cheniere Creole Trail Pipeline, LP

717 Texas Avenue, Suite 300

 

Houston, TX 77002

Phone: 713-659-1361

Fax:     713-659-5459

 

Attention: Al Bartz

          CTP-CWC-001       1/18/2007                                Requisition
Approval    Signature       Date             Requested By                     
                      1st Approval                               Date:   1/18/07
       2nd Approval                                                     Seller:
  The Bayou Companies, LLC                     5200 Curtis Lane      Purchase
Order
No.                      New Iberia, Louisiana 70560         PO Approval
Signature       Date     Attn: Mr. Danny Hebert, (337) 369-3761 telephone; (337)
365-9747 fax            /s/ R. Keith Teague       1-29-07 Project:   Cheniere
Creole Trail Pipeline, L.P.            Seller Acceptance Signature       Date
Subject:   Concrete Weight Coating - Segment 1, Segment 2 and Spread 3A        
   /s/ D.A. Hebert       1-29-07                 

Item No. 

  Description   Ship Date Deadline    Qty     Unit        
  Base Unit
Price  
     
  Extended
Price 1   Pre-production purchase of raw materials (iron ore, portland cement,
aggregate, etc.)   n/a    1   LS   $ 2,000,000.00      $ 2,000,000.00 2   CT
Segment 1 - Continuous concrete coating; 5.5" thick, 24" cut back (-0"/+2"
tolerance); 190 lb/cft density, 3,500 psi compressive strength; 42" OD x 0.617"
WT pipe, 36' average joint length   Various    81,600   LF   $ 87.06     $
7,104,096.00 3   CT Segment 1 - Continuous concrete coating; 5" thick, 24" cut
back (-0"/+2" tolerance); 190 lb/cft density, 3,500 psi compressive strength;
42" OD x 0.720" WT pipe, 36' average joint length   Various    8,846   LF   $
81.86     $ 724,133.56 4   CT Segment 1 - Continuous concrete coating; 5" thick,
24" cut back (-0"/+2" tolerance); 190 lb/cft density, 3,500 psi compressive
strength; 42" OD x 0.888" WT pipe, 36' average joint length   Various    1,188  
LF   $ 81.86     $ 97,249.68 5   CT Segment 2 - Continuous concrete coating;
5.5" thick, 24" cut back (-0"/+2" tolerance); 190 lb/cft density, 3,500 psi
compressive strength; 42" OD x 0.600" WT pipe, 36' average joint length  
Various    104,881   LF   $ 87.06     $ 9,130,939.86 6   CT Segment 2 -
Continuous concrete coating; 5" thick, 24" cut back (-0"/+2" tolerance); 190
lb/cft density, 3,500 psi compressive strength; 42" OD x 0.720" WT pipe, 36'
average joint length   Various    9,721   LF   $ 81.86     $ 795,761.06 7   CT
Segment 2 - Continuous concrete coating; 5" thick, 24" cut back (-0"/+2"
tolerance); 190 lb/cft density, 3,500 psi compressive strength; 42" OD x 0.864"
WT pipe, 36' average joint length   Various    80   LF   $ 81.86     $ 6,548.80
8   CT Segment 3A - Continuous concrete coating; 5.5" thick, 24" cut back
(-0"/+2" tolerance); 190 lb/cft density, 3,500 psi compressive strength; 42" OD
x 0.600" WT pipe, 36' average joint length   Various    7,919   LF   $ 87.06    
$ 689,428.14 9   CT Segment 3A - Continuous concrete coating; 5" thick, 24" cut
back (-0"/+2" tolerance); 190 lb/cft density, 3,500 psi compressive strength;
42" OD x 0.720" WT pipe, 36' average joint length   Various    14,622   LF   $
81.86     $ 1,196,956.92 10     Loadout of concrete coated pipe to deck barges
during normal working hours ($ / linear foot)   Various     228,857     LF   $
2.25     $ 514,928.25                      GRAND TOTAL     $ 22,260,042.27

 

Page 1 of 4



--------------------------------------------------------------------------------

Date    1/18/07

   Purchase Order No. CTP-CWC-001

 

  Notes to Seller  

1

   Seller shall furnish labor, equipment and materials to externally coat
Buyer's line pipe with concrete weight coating at Seller's Port of New Iberia
facility.  

2

   Buyer's Standard Terms and Conditions shall apply to this Purchase Order and
are attached and incorporated herein by reference.  

3

   Concrete weight coating shall be applied in accordance with the following
specifications which are incorporated into this Purchase Order by reference:  
           a)  Cheniere/Willbros Engineers, Inc. "Specification for Continuous
Concrete Coatings for Line Pipe, 51520-P-051", Rev #0, dated 06/12/06     
        b)  Bayou's Comments to Specifications, dated 11/2706  

4

   Estimated production schedule below is based upon using two (2) CWC plants:
         

Production
Week

    

Beginning Date

    

Target Weekly Production Footage

    

Cumulative Production Footage

            1      3/19/2007        8,000          8,000           2     
3/26/2007      10,000        18,000           3      4/2/2007      12,500     
  30,500           4      4/9/2007      12,500        43,000           5     
4/16/2007      12,500        55,500           6      4/23/2007      12,500     
  68,000           7      4/30/2007      12,500        80,500           8     
5/7/2007      12,500        93,000           9      5/14/2007      13,000     
106,000         10      5/21/2007      12,457      118,457         11     
5/28/2007      13,800      132,257         12      6/4/2007      13,800     
146,057         13      6/11/2007      13,800      159,857         14     
6/18/2007      13,800      173,657         15      6/25/2007      13,800     
187,457         16      7/2/2007      13,800      201,257         17     
7/9/2007      13,800      215,057         18      7/16/2007      13,800     
228,857   

 

     This estimated production schedule is dependent upon timely receipt of
Buyer furnished pipe.  

5

   Production schedule and pricing is based upon continuous application of one
concrete thickness (either 5" or 5.5") until completion of that requirement. If
additional workscope is advised after completion of any particular concrete
thickness, or necessitated by untimely receipt of Buyer furnished pipe, Buyer
shall be responsible for additional plant set-up costs.  

6

   Prices include 90 days free storage of concrete weight coated pipe at
Seller's Port of New Iberia facility.  

7

   Seller shall invoice Buyer according to the following payment schedule and
terms:         a)  Payment 1 -   Seller shall invoice for Item No. 1 10 days
following issuance of approved Purchase Order; payable within 5 days of Buyer’s
receipt of invoice.         b)  Subsequent Payments -   Seller shall invoice for
earned value progress payments on Item Nos. 2 through 10 on a weekly basis for
coating services completed the previous week and upon submission to Buyer of the
tally list of footage completed.         c)  Buyer shall make payments of all
undisputed amounts via wire transfer within thirty (30) days from receipt of an
invoice submitted in accordance with this Purchase Order including all
documentation supporting provision of the goods and services. Buyer shall be
allowed a 1% discount on invoices paid within 10 days of Buyer's receipt of
invoice.         e)  All unit pricing, invoicing and payment shall be in U.S.
dollars.  

8

   Seller's concrete coating prices for Items 2 through 9 include receipt,
unloading and handling of coated pipe furnished by Buyer, including that
arriving coated via barge as well as coated pipe ex-works from the Bayou
Companies' fusion bond epoxy plant. Seller shall invoice for loadout of concrete
coated pipe onto barges furnished by Buyer and/or Buyer's Lay Contractor in
accordance with Item No. 10; provided however that barge preparation, dunnage
and strapping is Buyer's and/or Buyer's Lay Contractor's responsibility. Seller
is responsible for repair of coating damage resulting from this pipe movement
and handling.

 

 

Page 2 of 4



--------------------------------------------------------------------------------

Date    1/18/07

   Purchase Order No. CTP-CWC-001

 

Notes to Seller (continued)

 

    9    Any movement and handling of pipe requested by Buyer in addition to
that described in Note 8 shall be at Buyer's expense in accordance with the
charges for extra services described in Note 11. Such additional movement
requests include handling in and out of inspection units, and movement of pipe
from rack to rack within the yard. Any coating damage resulting from such
additional Buyer requested pipe movement and handling shall be repaired by
Seller at Buyer's discretion and expense.   10    Buyer shall be responsible for
any cost related to removal or disposal of dunnage or debris from Buyer's
barges, and any cost related to disposal of discarded endcaps or bevel
protectors.   11    Any modification to this Purchase Order shall be in
accordance with Article 3 of the Terms and Conditions. Seller's schedule of
charges for extra services not included in this Purchase Order pricing is as
follows:

 

Storage Charges - Pipe may be stored free for 90 days after concrete weight
coating. After 90 days, additional storage charges shall apply as listed below.
These storage charges will increase by 25% for each subsequent year of storage.
Buyer shall be liable for pipe movement and handling cost if Seller must
relocate pipe to a remote yard. A minimum of $250 per quarter shall apply.

After 90 days

   $4.00 per ton of pipe stored, per quarter

Returned pipe

   $5.00 per ton of pipe stored, per quarter Handling Charges -   

Load/Unload Truck

   $6.00 per ton

Handle Pipe in yard

   $7.50 per ton

Load/Unload Barge*

   $7.50 per ton

Unload Rail

   $7.50 per ton

Handle Reject Pipe

   $7.50 per ton

Minimum Movement Charge

   $50 per lot

* Rate applies to scheduled barge loadouts with 48 hour notice. In the event
that Buyer schedules a barge loadout and the barge(s) is not available for
loading at the scheduled time, Buyer shall be responsible for cost of crew and
equipment at Seller's hourly rates (4 hour minimum). If cranes are mobilized on
a remote storage site based on Buyer's advisement of the loadout schedule, and
loadout is subsequently delayed by Buyer, Buyer shall be responsible for crane
rental rates during the period of delay.

Dunnage and Materials -

  

Barge dunnage, 2"x4"

   $3.00 each

Barge dunnage, 4" x4"

   $4.50 each

Disposal of dunnage/debris

   $500 per dumpster load

Straps*

   $250 each

*Seller's provision of strap/strapping services for load out onto barges shall
be at request of Buyer and/or Buyer's Contractor. This extra service shall be
performed under Buyer's supervision and at Buyer's cost. Seller assumes no
responsibility for load once it leaves the dock.

 

Hourly Labor & Equipment Rates -   NORMAL HOURS     
WEEKENDS, OVERTIME & HOLIDAYS

Loadout CWC pipe Hopper barge

  $650 per hour (4 hour minimum)      $950 per hour (4 hour minimum)

Remove dunnage from barge

  $100 per hour      $100 per hour

Laborer w/grinder

  $35 per hour      $45 per hour

Jeeping or Re-jeeping

  $35 per manhour      $45 per manhour

Labor Crew Foreman

  $40 per hour      $50 per hour

Unskilled Laborer

  $30 per hour      $40 per hour

Welder and Equipment

  $80 per hour      $100 per hour

Welder Helper

  $35 per hour      $45 per hour

Forklift with Operator

  $60 per hour      $80 per hour

Crane with Operator (small)

  $110 per hour      $130 per hour

Crane with Operator (large)

  $250 per hour      $280 per hour

Vac-u-lift with Operator

  $250 per hour      $280 per hour

Water Blast with Operator

  $80 per hour      $90 per hour

Steaming with Helpers

  $85 per hour      $105 per hour

 

 

Page 3 of 4



--------------------------------------------------------------------------------

Date    1/18/07

   Purchase Order No. CTP-CWC-001

 

Notes to Seller (continued)

 

Sub-contracted Services—Subcontracted services furnished by Seller at Buyer's
request shall be invoiced at cost plus 15%.

Coating Removal—Pricing for coating removal, for reasons other than coating
rejection if requested by Buyer, shall be at Buyer's expense based upon one and
one-half times the application price.

Plant Set-up—If additional workscope is requested by Buyer after completion of
application of any particular concrete coating thickness, Buyer shall be
responsible for additional plant set-up cost of $10,000 per additional set-up
required.

Miscellaneous Services   

Installation of Customer furnished Bracelet Anode

   $694 per anode

Application of Adhesive—10' both ends of the pipe

   $46.50 per joint

Application of Full Length Adhesive

 

  

$85.70 per joint

 

 

Accounts Payable Use Only

 

Invoice No.    Amount    Notes                        

 

Page 4 of 4



--------------------------------------------------------------------------------

THIS PURCHASE ORDER IS GOVERNED BY THE FOLLOWING

TERMS AND CONDITIONS

1. OFFER - This Purchase Order and its attachments, if any, constitute Buyer’s
offer to purchase from Seller the material, goods, services and / or other items
described herein. Buyer’s offer is conditioned upon Seller’s acceptance of each
of the following terms and conditions. Any modification of any term and
condition by Seller shall constitute a counter offer and shall not be binding on
Buyer until specifically accepted by Buyer in writing.

2. ACCEPTANCE - Acceptance by Seller of this offer to purchase shall occur at
the time (a) Buyer receives a written acknowledgment of Seller’s acceptance,
which may include issuance of an invoice in accordance with Section 13,
(b) Seller is deemed to have accepted this offer as set forth below, or
(c) Seller ships the first lot of the items or commences performance of the
services ordered hereunder, whichever occurs first. In the event Seller fails to
provide Buyer with a written acknowledgment of acceptance (including issuance of
an invoice in accordance with Section 13) or notice of rejection within fifteen
(15) days from receipt of Buyer’s offer, and unless Seller requests modification
of a material term or condition expressed herein within that same fifteen
(15) day period, Buyer and Seller hereby agree that Seller shall be deemed to
accept this offer, and the terms and conditions of this Purchase Order shall
apply in their entirety as written.

3. MODIFICATIONS - Prior to Seller’s acceptance of Buyer’s offer to purchase,
Buyer may add, delete, or modify any term or condition in this offer, but must
do so in writing, or orally followed by prompt written confirmation. Subsequent
to acceptance by the Seller, Buyer may modify the items ordered or the
specifications at any time; provided, however, if such modification causes an
item to be more costly for Seller to supply, Seller may increase the purchase
price of that item to Buyer. Modifications shall become part of the Purchase
Order whenever confirmed in writing by Buyer.

4. PRICE - The prices included on the front of this Purchase Order are firm and
fixed unless otherwise agreed in writing by Buyer. Buyer shall receive the
benefit of any general reductions in Seller’s prices prior to delivery. For each
item purchased hereunder, Buyer shall pay Seller the price on the face of the
Purchase Order, unless otherwise agreed in writing. If the Purchase Order fails
to state a price, Seller shall immediately notify Buyer of the price and Buyer
shall have fifteen (15) days from the date of receipt of the price notification
to accept or reject the price. If the price is rejected with regard to any item,
the Purchase Order is automatically terminated with regard to that item only,
and any such items in the possession of Buyer may be returned to Seller at
Seller’s expense.

5. QUANTITY - Buyer shall be obligated to purchase and accept only the quantity
of items described herein and any items received in excess thereof or
substituted by Seller may be returned to Seller at Seller’s risk and expense.

6. EXPEDITING AND INSPECTION - Seller shall provide to Buyer any information
pertinent to this Purchase Order and shall allow Buyer and its agents to have
access to any production facility in order that Buyer may witness the progress
of the items and services and inspect the materials being used. Buyer shall have
the right to inspect each item or service when completed whether paid for or not
by Buyer. Neither Buyer’s inspection nor failure to inspect shall relieve Seller
of its obligations hereunder. Items and services may be rejected by Buyer if
they fail to meet the agreed specifications identified on the face of the
Purchase Order, and such items shall be returned to Seller at Seller’s cost.

7. GENERAL WARRANTY - In addition to the implied warranties under the Uniform
Commercial Code, Seller expressly represents and warrants to Buyer that all
items and services furnished under this Purchase Order shall (a) conform to the
specifications and other requirements furnished by Buyer, (b) be new and of
merchantable quality, (c) be of good material and workmanship, (d) be free from
any defects, (e) be fit for any ordinary or intended particular purpose, and
(f) are manufactured, produced and / or performed in compliance with all
applicable laws, rules, orders and regulations, and that Seller has merchantable
title to all items free and clear of any security interests, liens or other
encumbrances. The representations and warranties in this Section 7 and in
Section 8 shall survive the termination of this Purchase Order for whatever
reason.

8. DEFECTS - If any item, for a minimum period of twelve months (12) from date
of installation or eighteen months (18) from date of shipment whichever occurs
first, proves to be defective or fails to conform to the designated
specification, Seller shall repair or replace the item provided that Buyer gives
Seller reasonable notice of the defect. At Buyer’s option, defective parts may
be repaired or replaced by Seller at the Buyer’s facility or wherever the part
is located or may be returned to Seller’s facility or to an authorized repair
center, all at Seller’s expense other than transportation costs to return the
defective part which shall be paid by Buyer. Seller shall, for a period of three
(3) years after the date of shipment of the items sold hereunder, retain all
documents which relate to the materials and process used in performing the work
required under this Purchase Order, and shall make those documents available to
Buyer for inspection and copying.

9. INDEMNITY - (a) Seller’s Indemnification. SELLER AGREES TO RELEASE, DEFEND,
INDEMNIFY AND HOLD HARMLESS BUYER, ITS REPRESENTATIVES, OFFICERS, AGENTS,
EMPLOYEES, AFFILIATES, ASSIGNS, AND SHAREHOLDERS (“BUYER INDEMNITEES”) FROM AND
AGAINST ANY AND ALL CLAIMS, LOSSES AND EXPENSES DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATED TO BODILY INJURY OR DEATH OF, OR DAMAGE TO PROPERTY OF SELLER
OR ITS SUBCONTRACTORS, ARISING OUT OF, OR RELATED TO, THE PERFORMANCE OR SUBJECT
MATTER OF THIS PURCHASE ORDER OR THE ITEMS OR SERVICES FURNISHED HEREUNDER OR
THE INGRESS, EGRESS, LOADING, OR UNLOADING OF CARGO OR PERSONNEL, AND EXPRESSLY
INCLUDING ANY CLAIMS, LOSSES AND EXPENSES ACTUALLY OR ALLEGEDLY CAUSED BY ANY
NEGLIGENCE, FAULT OR STRICT LIABILITY (OF WHATEVER NATURE OR CHARACTER) OF BUYER
INDEMNITIEES OR ANY OTHER PERSON OR ENTITY OR THE UNSEAWORTHINESS OR
UNAIRWORTHINESS OF VESSELS OR CRAFT, WHETHER OR

 

1 of 4

Purchase Order Terms & Conditions #429747 v3



--------------------------------------------------------------------------------

NOT PRECEDING THE EXECUTION OF THIS PURCHASE ORDER. IT IS THE EXPRESS INTENTION
OF THE PARTIES HERETO, BOTH SELLER AND BUYER, THAT THE INDEMNITY PROVIDED FOR IN
THIS SECTION IS AN INDEMNITY BY SELLER TO INDEMNIFY AND PROTECT BUYER
INDEMNITEES FROM THE CONSEQUENCES OF BUYER INDEMNITEES’ OWN NEGLIGENCE, FAULT OR
STRICT LIABILITY, WHETHER THAT NEGLIGENCE, FAULT OR STRICT LIABILITY IS THE
SOLE, JOINT OR CONCURRING CAUSE OF THE INJURIES OR DEATH OR PROPERTY DAMAGE (BUT
EXPRESSLY EXCLUDING THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF BUYER
INDEMNITEES).

(b) Buyer’s Indemnification. BUYER AGREES TO RELEASE, DEFEND, INDEMNIFY AND HOLD
HARMLESS SELLER FROM AND AGAINST ANY AND ALL CLAIMS, LOSSES AND EXPENSES
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATED TO BODILY INJURY OR DEATH OF OR
DAMAGE TO PROPERTY (EXCEPT FODAMAGE TO THE ITEMS OR SERVICES PROVIDING UNDER
THIS PURCHASE ORDER) OF BUYER, ARISING OUT OF, OR RELATED TO, THE PERFORMANCE OR
SUBJECT MATTER OF THIS PURCHASE ORDER OR THE ITEMS OR SERVICES FURNISHED
HEREUNDER OR THE INGRESS, EGRESS, LOADING, OR UNLOADING OF CARGO OR PERSONNEL,
AND EXPRESSLY INCLUDING ANY CLAIMS, LOSSES AND EXPENSES ACTUALLY OR ALLEGEDLY
CAUSED BY ANY NEGLIGENCE, FAULT OR STRICT LIABILITY (OF WHATEVER NATURE OR
CHARACTER) OF SELLER OR ANY OTHER PERSON OR ENTITY OR THE UNSEAWORTHINESS OR
UNAIRWORTHINESS OF VESSELS OR CRAFT, WHETHER OR NOT PRECEDING THE EXECUTION OF
THIS PURCHASE ORDER. IT IS THE EXPRESS INTENTION OF THE PARTIES HERETO, BOTH
SELLER AND BUYER, THAT THE INDEMNITY PROVIDED FOR IN THIS SECTION IS AN
INDEMNITY BY BUYER TO INDEMNIFY AND PROTECT SELLER FROM THE CONSEQUENCES OF
SELLER’S OWN NEGLIGENCE, FAULT OR STRICT LIABILITY, WHETHER THAT NEGLIGENCE,
FAULT OR STRICT LIABILITY IS THE SOLE, JOINT OR CONCURRING CAUSE OF THE INJURIES
OR DEATH OR PROPERTY DAMAGE (BUT EXPRESSLY EXCLUDING THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SELLER). This Section 9 shall survive the termination or
expiration of this Purchase Order for whatever reason.

10. DELIVERY - Seller shall prepare the items sold hereunder for delivery to the
destination specified within the time period specified on the face of the
Purchase Order, or within a reasonable time if no time is specified. If Seller
does not prepare the items within the applicable time period, Buyer may require
Seller perform services in the most expeditious means, and Seller shall pay and
be liable for all costs and damages incurred by Buyer due to the Seller’s delay;
provided that, Seller’s liability for delay damages in performing hereunder
shall not exceed Five Hundred Thousand Dollars ($500,000), provided further that
such cap shall not (a) be construed to limit Seller’s obligation to provide the
items and services hereunder for the price set forth in the face of the Purchase
Order, nor (b) apply in the event of Supplier’s willful misconduct or
abandonment of this Purchase Order. Seller shall, without exception, forward to
Buyer the express receipt or bill of lading signed by the carrier to evidence
shipment, and the receipt or bill of lading shall be attached to the original
invoice submitted by Seller.

11. CONFLICTS OF INTEREST - Seller shall not, and shall ensure that each of its
subcontractors and the agents and employees of each of them shall not (a) pay
any commissions or fees, or grant any rebates, to any employee or officer of
Buyer or its affiliates, (b) favor employees or officers of same with gifts or
entertainment of a significant cost or value, or (c) enter into any business
arrangements with employees or officers of same. With respect to the supply and
performance of goods and services under this Purchase Order, Seller shall, and
shall cause each of its subcontractors and the agents and employees of each of
them to comply with (i) all applicable provisions of the Foreign Corrupt
Practices Act of the United States (15 U.S.C. § 78dd-1 and 2), and (ii) the
Organization for Economic Cooperation and Development Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions as
implemented in the domestic law of any state to which Seller and its
subcontractors and the agents and employees of each of them is subject and not
to take any action that could result in Buyer or any of its affiliates becoming
subject to any action, penalty or loss of benefits thereunder.

12. HAZARDOUS MATERIAL - Seller is responsible for supplying to Buyer and
Buyer’s receiving agent “Material Safety Data Sheets” and other required
documents on any materials classified as hazardous per Section 48 of the Code of
Federal Regulations and any other government regulation. Seller is responsible
for complying with all Federal and State laws regarding packaging, marking and
shipment of hazardous materials for delivery to the designated receiving
location and will hold Buyer harmless from and against any damage or loss which
Buyer may incur due to such failure.

13. INVOICING - Seller shall invoice Buyer for all items sold hereunder. Each
invoice shall specify Buyer’s Purchase Order number and date, and the specific
items being invoiced. Invoices shall be delivered to Buyer, along with
appropriate lien and claim waivers in such forms to be provided by Buyer, on or
after the date the items are produced and available to Buyer. If Seller allows
Buyer a payment discount for cash, the time allowed to make that payment shall
commence on the date Buyer receives a correct invoice. All invoices must be
mailed within one year after the relevant items are shipped. Any legal action
regarding payment of an invoice must be commenced by Seller within one year
after the date the invoice was mailed or Seller’s right to payment shall be
deemed conclusively waived.

 

14. TAXES - Any and all state and local sales and use taxes shall be paid by
Buyer.

15. TERMINATION FOR CONVENIENCE - At any time, Buyer may terminate for its
convenience all or any separable part of this Purchase Order by giving written
notice to Seller. On the date notice of such termination is received by Seller,
Seller shall: (i) discontinue all work relating to the items so terminated,
(ii) place no additional orders, (iii) preserve and protect materials on hand
purchased for or committed to this Purchase Order, work for items and services
in progress, and completed items and services both in Seller’s and in its
subcontractors plants pending Buyer’s written instructions, and (iv) dispose of
same in accordance with Buyer’s written instructions, and provided that all
costs of disposal pursuant to Buyer’s instructions shall be borne by Buyer,
without markup and less any salvage value.

 

2 of 4

Purchase Order Terms & Conditions



--------------------------------------------------------------------------------

Buyer’s sole and exclusive liability to Seller upon termination under this
Section shall be pursuant to the cancellation schedule set forth in the face of
the Purchase Order, if applicable; otherwise, it shall be payment of the
percentage of the price corresponding to the percentage of the items provided or
services performed prior to the notice of termination, less all amounts
previously paid. Upon request, Seller shall deliver to Buyer all items and
services paid for by Buyer.

16. TERMINATION FOR DEFAULT - Each of the following events shall constitute a
material default by Seller for purpose of this Purchase Order: (a) any
proceeding under the Bankruptcy Code by or against Seller or the appointment of
a trustee for the benefit of creditors; (b) a refusal or failure of Seller to
deliver the items, or to perform the services, in accordance with the agreed
delivery schedule, or within a reasonable time if no time is specified;
(c) failure to make progress so as to jeopardize the performance of this
Purchase Order in accordance with its terms; (d) assignment of all or any part
of this Purchase Order without Buyer’s consent; or (e) failure to perform any
other material provision of this Purchase Order. In the event Seller does not
cure any such default within a period of fifteen (15) days after notice thereof,
or such longer period as Buyer may authorize in writing, then Buyer may give
written notice to Seller to terminate this Purchase Order or any part thereof.
In the event of termination for default, Buyer shall not be liable to Seller for
payment of any amount beyond the value of any items shipped or received and
accepted by Buyer, less damages suffered by Buyer. Seller shall be liable to
Buyer for any and all damages sustained by reason of such default.

17. CONFIDENTIALITY - All information furnished by Buyer hereunder, and any
information furnished by Seller in connection with an item specifically designed
or manufactured for Buyer, shall be the proprietary information of Buyer. Seller
shall disclose Buyer’s proprietary information to a third party only with the
prior written consent of Buyer or if required to do so under a valid court
order. Upon request Seller shall return all such information to Buyer.

18. Intentionally omitted.

19. INSTALLATION - Buyer shall be responsible for installation of the items
purchased hereunder at its own expense unless otherwise specified herein.

20. FORCE MAJEURE - Time is of the essence in the performance of this Purchase
Order. The conduct of Buyer’s business is based upon timely obtaining the items
described herein. Neither Buyer nor Seller shall be liable to the other for
failure to perform in accordance with the provisions of this Purchase Order if
such failure is due to catastrophic acts of God (such as hurricane, named
tropical storm in the Gulf of Mexico, earthquake, tornado, tsunami or
lightning); war; riot; civil commotion; strike by labor other from that employed
by Buyer or Seller; insurrection; government orders, rules, regulations,
suspensions or requisitions of any kind; or fire; provided that such act or
event (i) renders impossible the affected party’s performance of its obligations
under this Purchase Order, (ii) is beyond the control of the affected party and
not due to its fault or negligence, and (iii) could not have been prevented or
avoided by the affected party through the exercise of due diligence, including
the expenditure of any reasonable sum taking into account the price under this
Purchase Order. An event satisfying all of the requirements of this Article 18.1
shall be referred to as a “Force Majeure Event.” If Seller is entitled to relief
under this Section 20 for a Force Majeure Event, Seller must notify Buyer in
writing within five (5) calendar days of the occurrence of the Force Majeure
Event or forfeit its exclusion from liability under this Section. The notice
must contain reasons for the delay and an estimate of the delay in shipment of
the items. After receipt of such notice, Buyer shall have the right at its sole
option either to accept Seller’s delay in ability to perform or require Seller
to initiate corrective actions to overcome the delay or terminate the order in
accordance with Section 15.

21. GOVERNING LAW - This Purchase Order shall be governed by, and construed in
accordance with, the laws of the state of Texas (without giving effect to the
principles thereof relating to conflicts of law). The United Nations Convention
on Contracts for the International Sale of Goods shall not apply to this
Purchase Order.

22. COMPLIANCE WITH LAWS - Seller agrees to comply with all laws, orders and
regulations of public authorities, including specifically those governing labor
and wages. Seller agrees to accept exclusive liability for the payment of any
state, municipal or federal payroll taxes, and for workmen’s compensation,
employer’s liability and general public liability and property damage
insurances. To the extent the Federal Equal Employment Opportunity Regulations,
the Federal Acquisition Regulations, or both, may be applicable to this Purchase
Order, Seller agrees to comply with all provisions of the orders, regulations
and laws relating thereto.

23. PATENTS - Seller shall defend and hold Buyer harmless from all costs or
damages arising out of alleged patent infringement regarding any item sold
hereunder. If Buyer is enjoined from using any item, Seller shall promptly
secure termination of the injunction, replace the item with a non-infringing
item, or remove the infringing item at Seller’s expense and refund to Buyer all
amounts paid in relation to the infringing item. Seller shall likewise hold
Buyer harmless against any claim for infringement of copyright, trademark or
other proprietary rights, or claims of unfair competition resulting from Buyer’s
use, possession, purchase or sale of any item purchased hereunder.

24. TITLE - If Buyer makes progress payments to Seller under this Purchase
Order, title to the items and related services shall pass to Buyer upon the
earlier of: (i) the time that Seller identifies the items to this Purchase Order
and (ii) Buyer’s payment for such items and services under such progress
payment. Seller shall clearly identify the items (including raw materials and
components) as property of Buyer by visible marking or tagging.

25. REMEDIES - Any waiver by Buyer of any breach of any term or condition of
this Purchase Order shall not constitute a waiver of any such subsequent breach
of the same or any other term or condition hereof. The rights and remedies of
Buyer set forth herein are not exclusive, but are in addition to all other
rights and remedies of Buyer at law and in equity. Seller agrees that any right,
or remedy of Buyer

 

3 of 4

Purchase Order Terms & Conditions



--------------------------------------------------------------------------------

under this Purchase Order shall extend to Buyer’s parent company, as well as any
affiliate, assignee, customer or client of Buyer, and any party(ies) on whose
behalf this Purchase Order was issued.

26. ASSIGNMENT AND SETOFF - This Purchase Order, including amounts payments to
be paid hereunder, shall not be assigned or transferred in whole or in part
without Buyer’s prior written consent. All claims for monies due, or to become
due, from Buyer shall be subject to Buyer’s deduction of any amount due or to
become due from Seller arising out of this or any other transaction with Seller.

27. AUDIT - If compensation hereunder is calculated according to the cost of the
materials plus a designated percent of that cost in lieu of an established fixed
price, Buyer, upon reasonable notice and at its expense, may from time to time
audit those portions of Seller’s records which relate to the price paid for the
materials used in performing the Purchase Order. Seller shall maintain all such
records and data for at least three (3) years after the date of delivery of the
items and shall make such records and data available to Buyer for inspection and
copying.

28. ENTIRE AGREEMENT - This Purchase Order, including expressly incorporated
attachments, constitutes the entire agreement between the Buyer and Seller
regarding the subject matter of this Purchase Order, and supersedes all prior
bids, awards, discussions, negotiations and agreements regarding the subject
matter. Any amendment to this Purchase Order, including an oral modification
supported by new consideration, must be in writing and must be signed by Buyer
and Seller before it shall be effective. In the event there is any conflict
between any provision typed on the face of this Purchase Order these Terms and
Conditions or the specifications, such ambiguity, conflict or discrepancy shall
be resolved in the foregoing order.

29. DISPUTE RESOLUTION - Any claim, dispute, controversy, difference,
disagreement, or grievance (of any kind or type, whether based on contract,
tort, statute, regulation or otherwise) arising out of, connected with or
relating in any way to this Purchase Order (including the construction,
validity, interpretation, termination, enforceability or breach of this Purchase
Order, or any dispute over arbitrability or jurisdiction) (“Dispute”) not
resolved through negotiation shall be decided by final, binding arbitration.
Arbitration of any Dispute shall be held in Houston, Texas, unless otherwise
agreed by the Parties, shall be administered by the American Arbitration
Association (“AAA”) and shall, except as otherwise modified by this Section 29,
be governed by the AAA commercial arbitration rules then in effect. The
arbitration shall be conducted by three (3) arbitrators, unless otherwise agreed
by the Parties in writing. The arbitrators shall determine the rights and
obligations of the Parties according to the substantive law required by
Section 21; provided, however, the law applicable to the validity of the
arbitration clause, the conduct of the arbitration, including resort to a court
for provisional remedies, the enforcement of any award and any other question of
arbitration law or procedure shall be the Federal Arbitration Act, 9 U.S.C § 1,
et seq. Issues concerning the arbitrability of a matter in dispute shall be
decided by a court with proper jurisdiction. The arbitration shall be conducted
in the English language and all submissions shall be made in the English
language or with an English translation; provided that witnesses may provide
testimony in a language other than English if a simultaneous English translation
is provided. The Parties shall be entitled to engage in reasonable discovery,
including the right to production of relevant and material documents by the
opposing Party and the right to take depositions reasonably limited in number,
time and place; provided that in no event shall any Party be entitled to refuse
to produce relevant and non-privileged documents or copies thereof requested by
the other Party within the time limit set and to the extent required by order of
the arbitrators. This agreement to arbitrate is binding upon the parties and the
successors and permitted assigns of any of them. At Buyer’s sole option, any
other person or entity may be joined as an additional party to any arbitration
conducted under this Section 29, provided that the party to be joined is or may
be liable to either Seller or Buyer in connection with all or any part of any
Dispute between the Seller or Buyer. The arbitration award shall be final and
binding, in writing, signed by all arbitrators, and shall state the reasons upon
which the award thereof is based. The parties agree that judgment on the
arbitration award may be entered by any court having jurisdiction thereof.

30. SUBCONTRACTORS - Seller shall be responsible for the acts or omissions of
any subcontractor as fully as if they were the acts or omissions of Seller.

31. WAIVER OF CONSEQUENTIAL DAMAGES - NOTWITHSTANDING ANY OTHER PROVISIONS OF
THIS PURCHASE ORDER TO THE CONTRARY, NEITHER SELLER NOR BUYER SHALL BE LIABLE
UNDER THIS PURCHASE ORDER OR UNDER ANY CAUSE OF ACTION RELATED TO THE SUBJECT
MATTER OF THIS PURCHASE ORDER, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE),
STRICT LIABILITY, PRODUCTS LIABILITY OR ANY OTHER CAUSE OF ACTION FOR SPECIAL,
INDIRECT, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL LOSSES OR DAMAGES, INCLUDING
LOSS OF PROFITS, USE, OPPORTUNITY, REVENUES, FINANCING, BONDING CAPACITY, OR
BUSINESS INTERRUPTIONS; PROVIDED THAT THE LIMITATION OF LIABILITY SET FORTH IN
THIS SECTION 31 SHALL NOT APPLY (i) TO SELLER’S LIABILITY UNDER SECTION 10, OR
(ii) IF BUYER TERMINATES THIS PURCHASE ORDER IN ACCORDANCE WITH SECTION 16.

 

4 of 4

Purchase Order Terms & Conditions